         Case 1:19-cr-00789-PGG Document 336
                                         335 Filed 01/06/21
                                                   01/04/21 Page 1 of 1




       LAW OFFICE OF KENNETH J. MONTGOMERY
                         P.L.L.C.
                 198 ROGERS AVENUE
             BROOKLYN, NEW YORK 11225
           PH (718) 403-9261 FAX (347) 402-7103
               ken@kjmontgomerylaw.com

J​ANUARY​ 4, 2021

BY ECF
The Honorable Paul G. Gardephe(PGG)
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007                                                       January 6, 2021

               Re: United States v. Jelani Wray​, ​19 Cr. 789​ (PGG)

Dear Judge Gardephe:

                This letter is a travel request on behalf of Mr. Wray. ​The defendant would like to
attend the following business meetings scheduled Jan 6th-Jan 8th in Los Angeles, Jan 8th- Jan
11th in Phoenix Arizona, Jan 11th- Jan 15th in Atlanta Georgia, and Jan 15th-17th in Houston
Texas. Pretrial services have consented to the travel and the Government does not object to the
request.

              If granted Mr. Wray will provide his itinerary to pretrial and will remain Covid
compliant during his travel and will continue to abide by all the other conditions of his release.

               Thank you for the Court’s time and consideration.

                                                              Respectfully,
                                                              Kenneth J. Montgomery
                                                              s/
                                                              Kenneth J. Montgomery
